DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 4/2/21, which is entered.

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, see page 6, filed 4/2/21, with respect to a rejection of claim 11 under 112b have been fully considered and are persuasive.  The rejection of 1/6/21 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingwood et al (US 9,074,792 B2) (hereinafter “Ellingwood”) in view of Horiuchi et al (US 7,066,243 B2 (hereinafter “Horiuchi”). Ellingwood is in the same field of endeavor as the Applicant, a boiler or water heater having a shell, tubes, and a header. Horiuchi is reasonably pertinent to a problem faced by the inventors by teaching design details of heat exchangers. These two references, when considered together, teach all of the elements recited in claims 1, 4, 10, 14, and 23 of this application. 
Regarding claim 1, the Ellingwood embodiment of Figs. 1 – 17 discloses a boiler or water heater (water boiler, col. 5 line 42) comprising: a shell (24, 26) at least partially defining an interior region (Figs. 1 – 3); an inner series of heat exchange tubes (12) and an outer series of heat exchange tubes (14) extending within the interior region of the shell (Figs. 2, 3, and 7); a header assembly positioned to receive water from the heat exchange tubes, the header assembly (16 and associated structures) including a cover having an interior (cover 16 inherently having an interior due to its structure), a waterway primary outlet within the interior of the cover (“waterway primary outlet” is the 

    PNG
    media_image1.png
    768
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    536
    802
    media_image2.png
    Greyscale

The Ellingwood embodiment of Figs. 19 – 24 teaches a plurality of crossovers (baffles 158 that cross over between the outer cover structure and the retainer in Fig. 20 and 21) each being within the interior of the cover (116) and in fluid flow communication with selected ones of the outer series of heat exchange tubes (in fluid flow communication when assembled to the shell with the inner and outer tubes as shown in Figs. 2, 3, 4, and 7, which is construed as having the same configuration in this embodiment for these features as the other). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of the Ellingwood embodiment of Figs. 1 – 17 by replacing the header assembly and cover with that of the Ellingwood embodiment of Figs. 19 – 24 in order to convert the heat exchanger from a two-pass heat exchanger to a four-pass heat exchanger (col. 9 lines 23 – 29) which will increase heat exchange efficiency by 
Horiuchi teaches the retainer (42) being perforated (with apertures 42a in Fig. 3) to create a fluid flow path between the divided crossover area (beneath the plate 42 in Fig. 3) through the undivided waterway (12) and into the waterway primary outlet (12a, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of the Ellingwood embodiment of Figs. 1 – 17 to have the perforated retainer as taught by Horiuchi in order to allow fluid from the tubes to flow toward the outlet and encounter resistance such that the flow rate is slowed and temperature gradients in the waterway are reduced, thereby reducing hot spots in the heat exchanger. 
Regarding claim 4, the Ellingwood embodiments of Figs. 1 – 17 and 19 – 24 further disclose the cover (16 and 116), the crossovers (158), and the retainer (see annotated Fig. 10 above) are separate components (statement at col. 8 lines 28 – 30 that the components may be manufactured as separate pieces is construed to apply to both embodiments) that together contain water and direct water flow (functional limitation that the figures show that the structure can perform).
Regarding claim 10, Ellingwood as modified by Horiuchi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 10 of this application further discloses the retainer comprises at least one through hole for 
Horiuchi teaches the retainer (42) comprises at least one through hole (42a) for accessing the waterway primary outlet (the through holes allow fluid to flow through and access the outlet 12a in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by adding the through hole as taught by Horiuchi in order to further allow fluid to flow in a diffuse manner from the tubes to the outlet. 
Regarding claim 14, the Ellingwood embodiment of Figs. 1 – 17 further discloses the cover (16) comprises a through hole (seen in most of the Figures, including annotated Fig. 10 above) for allowing combustion gas to enter the water heater (functional limitation that is implicitly disclosed by burner 8 being in the center of the apparatus in Fig. 7).
Regarding claim 23, the Ellingwood embodiment of Figs. 1 – 17 discloses a boiler or water heater (water boiler, col. 5 lines 42) comprising: a shell (24, 26) at least partially defining an interior region (Figs. 1 – 3); an inner series of heat exchange tubes (12) and an outer series of heat exchange tubes (14) extending within the interior region of the shell (Figs. 2, 3, and 7); a header assembly (16 and associated structures) positioned to receive water from the heat exchange tubes (Figs. 2, 3, 7), the header assembly including a cover having an interior (cover 16 inherently having an interior due to its structure), a waterway primary outlet portion (“waterway primary outlet” is the opening in the downwardly-depending “retainer”, see annotated Fig. 10 above, the capitalized annotations denoting claim limitations), the inner series of heat exchange 
The Ellingwood embodiment of Figs. 19 – 24 teaches the cover having a manifold (downwardly-depending structures and associated structures in Figs. 20 – 21, and see the annotated Fig. 21 below, the capitalized annotations denoting claim limitations); the manifold having a plurality of crossover portions (158) each being within the interior of the cover (116) and in fluid flow communication with selected ones of the outer series of heat exchange tubes (in fluid flow communication when assembled to the shell with the inner and outer tubes as shown in Figs. 2, 3, 4, and 7, the crossovers 158 limiting fluid flow to half of the outer tubes per pass). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of the Ellingwood embodiment of Figs. 1 – 17 by replacing the header assembly and cover with that of the Ellingwood embodiment of Figs. 19 – 24 in order to convert the heat exchanger from a two-pass heat exchanger to a four-pass heat exchanger (col. 9 lines 23 – 29) which will increase heat exchange efficiency by increasing the amount of time the heat exchange fluids are adjacent to each other when in operation. The Ellingwood embodiment of Figs. 19 – 24 does not explicitly teach the 

    PNG
    media_image3.png
    625
    911
    media_image3.png
    Greyscale

Horiuchi teaches the manifold (42) being perforated (with apertures 42a in Fig. 3) to create a fluid flow path between the divided crossover area (beneath the plate 42 in Fig. 3) through the undivided waterway (12) and into the waterway primary outlet (12a, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of the Ellingwood embodiment of Figs. 1 – 17 to have the perforated manifold as taught by Horiuchi in order to allow fluid from the tubes to flow toward the outlet and encounter resistance .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ellingwood embodiment of Figs. 1 - 17 as modified by Horiuchi as applied to claim 1 above, and further in view of Geskes et al. (US 2008/0202735 A1) (hereinafter “Geskes”). Geskes is reasonably pertinent to a problem faced by the inventors by teaching details of heat exchanger design including covers. These three references, when considered together, teach all of the elements recited in claim 2 of this application. Ellingwood as modified by Horiuchi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the cover and the waterway primary outlet are separate components, the cover being drawn from metallic sheet. The Ellingwood embodiment of Figs. 1 – 17 further discloses the cover (16) and the waterway primary outlet (see annotated Fig. 10 above) are separate components (can be manufactured as separate pieces, col. 8 lines 28 – 30), but does not explicitly disclose the cover being drawn from metallic sheet.
Geskes teaches the cover (2b) being drawn from metallic sheet (para. [0122]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by specifying the cover can be drawn from metallic sheet as taught by Geskes instead of casting as disclosed by Ellingwood in order to produce a suitable cover that is much less expensive to manufacture because it requires less material and less energy to produce compared to casting. Examiner’s note: claim 2 being drawn.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ellingwood embodiment of Figs. 1 - 17 as modified by Horiuchi as applied to claim 1 above, and further in view of Cox (US 8,256,503 B2) (hereinafter “Cox”). Cox is reasonably pertinent to a problem faced by the inventors by teaching details of heat exchanger design with components made of polymers. These three references, when considered together, teach all of the elements recited in claim 3 of this application. Ellingwood as modified by Horiuchi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the cover and the crossovers are separate components, each crossover being molded from polymeric material. Ellingwood does not explicitly contain these additional limitations. 
Cox teaches the cover (134) and the crossovers (246) are separate components (Fig. 31), each crossover being a polymeric material (construed to be the same material as the cover, described at col. 3 lines 32 – 36). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by making the cover and crossovers separate components made from a polymeric material as taught by Cox in order to utilize a material that will not corrode due to electrolysis (Cox, col. 1 lines 29 – 30). Cox does not explicitly teach each crossover is molded from polymeric material. However, this is construed as a product-by-process claim that is met by the crossovers being polymeric material. MPEP 2113.
Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingwood embodiment of Figs. 1 - 17 as modified by Horiuchi as applied to claim 1 above, and further in view of Chirico (US 4,105,065) (hereinafter “Chirico”). Chirico is . 
Regarding claim 5, Ellingwood as modified by Horiuchi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the waterway primary outlet defines water inlet openings positioned to receive water from the inner series of heat exchange tubes and supports configured to retain barriers between the water inlet openings, the barriers dividing a crossover area within the waterway primary outlet. Ellingwood as modified by Horiuchi does not explicitly contain this additional limitation.
Chirico teaches the waterway primary outlet (at least one of the regions inside the upper part of the header 21 including the tube sheet 17 in Fig. 1) defines water inlet openings (holes in the tube sheet 17 above the tubes 14) positioned to receive water from the inner series of heat exchange tubes (14, Fig. 1) and supports (37) configured to retain barriers between the water inlet openings (35, Fig. 2), the barriers dividing a crossover area within the waterway primary outlet (crosses between the center post 39 and the header 21 in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by adding the structures taught by Chirico in order to be able to change the number of fluid passes a heat exchanger makes in the field without requiring structural changes to the heat exchanger (Chirico, col. 3 lines 46 - 51).
Regarding claim 6, Ellingwood as modified by Horiuchi and Chirico as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 6 of this application further discloses the supports comprising channels shaped to receive the barriers. Ellingwood as modified by Horiuchi does not explicitly contain this additional limitation.
Chirico further teaches the supports (37) comprising channels (36) shaped to receive the barriers (35, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by adding the supports and channels a taught by Chirico in order to provide a structure that will slidably receive the barriers (Chirico, col. 2 lines 31 – 34).
Regarding claim 7, Ellingwood as modified by Horiuchi and Chirico as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 7 of this application further discloses the barriers comprising walls shaped to extend across the crossover area within the waterway primary outlet. Ellingwood as modified by Horiuchi does not explicitly contain this additional limitation.
Chirico further teaches the barriers (35) comprising walls shaped to extend across the crossover area within the waterway primary outlet (walls on either side of the barrier 35 span the center post 39 to the header 21 in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by adding walls shaped to extend across the crossover area as taught by Chirico in order to block all of the fluid flow in order to direct or redirect the fluid. 
Regarding claim 8, Ellingwood as modified by Horiuchi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses a water inlet and a water outlet, the inner series of tubes and the outer series of tubes selectively connected to a plurality of waterway crossovers to provide for a selective and unique water flow pattern between the water inlet and water outlet throughout the series of tubes. The Ellingwood embodiment of Figs. 1 – 17 further discloses a water inlet (40) and a water outlet (44) but does not explicitly disclose the inner series of tubes and the outer series of tubes selectively connected to a plurality of waterway crossovers to provide for a selective and unique water flow pattern between the water inlet and water outlet throughout the series of tubes.
Chirico teaches a water inlet (23) and a water outlet (24), the inner series of tubes and the outer series of tubes (14) selectively connected to a plurality of waterway crossovers (35) to provide for a selective and unique water flow pattern between the water inlet and water outlet throughout the series of tubes (Figs. 2 – 6 show how the number of passes can be quickly and easily doubled or halved, col. 2 lines 54 – 56, and col. 2 line 56 – col. 3 line 55 generally describing how to add or remove crossovers 35 to affect the flow pattern). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by adding the structures taught by Chirico in order to be able to change the number of fluid passes a heat exchanger makes in the field without requiring structural changes to the heat exchanger (Chirico, col. 3 lines 46 - 51).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ellingwood as modified by Horiuchi and Chirico as applied to claim 8 above, and further in view of Cox. These four references, when considered together, teach all of the elements recited in claims 9 of this application. Ellingwood as modified by Horiuchi and Chirico as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 9 of this application further discloses a seal connecting the water outlet to an exterior volume of the boiler or water heater and sealing the water outlet from the interior of the cover. Ellingwood as modified by Horiuchi and Chirico does not explicitly contain this additional limitation.
Cox teaches a seal (o-ring 374) connecting the water outlet (360, 370) to an exterior volume of the boiler or water heater (functional limitation that Ellingwood modified by Cox is capable of performing) and sealing the water outlet from the interior of the cover (134, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by adding the seal as taught by Cox in order to prevent leakage from the intersection of the water outlet and the cover.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ellingwood as modified by Horiuchi as applied to claim 1 above, and further in view of Neff (US 4,043,018) (hereinafter “Neff”). Neff is reasonably pertinent to a problem faced by the inventor by teaching design details of a heat exchanger having tube crossovers. These three references, when considered together, teach all of the elements recited in claims 11 of this application. Ellingwood as modified by Horiuchi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 11 of this .
Neff teaches each crossover (20) connects ends of at least two of the outer series of heat exchange tubes (18, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by replacing the crossover of Ellingwood with that as taught by Neff in order to have precise control over individual heat exchanger tubes so that the heat exchanger assembly has the precise heat exchange characteristics desired by the operator.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingwood embodiment of Figs. 1 - 17 as modified by Horiuchi as applied to claim 1 above, and further in view of Fortino (US 2013/0301790 A1) (hereinafter “Fortino”). Fortino is reasonably pertinent to a problem faced by the inventors by teaching details of header design. These two references, when considered together, teach all of the elements recited in claims 12 and 13 of this application. 
Regarding claim 12, Ellingwood as modified by Horiuchi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 12 of this application further discloses the cover comprises a curved cross section for reducing stress imposed on the cover by fluid pressure. Ellingwood as modified by Horiuchi does not explicitly contain this additional limitation.
Fortino teaches the cover (header 70 having cover 80) comprises a curved cross section (shown as half-toroidal in Fig. 5, para. [0049]) for reducing stress imposed on 
Regarding claim 13, Ellingwood as modified by Horiuchi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 13 of this application further discloses the cover comprises a half toroid configuration. Ellingwood as modified by Horiuchi does not explicitly contain this additional limitation.
Fortino teaches the cover (header 70 having cover 80) comprises a half toroid configuration (shown as half-toroidal in Fig. 5, para. [0049]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by modifying the cover to have a half toroidal configuration as taught by Fortino compared to the substantially orthogonal configuration of Ellingwood in order to be able to withstand the same amount of pressure with less material, thereby saving manufacturing costs.
Claims 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingwood in view of Neff, further in view of Chirico, and further in view of Horiuchi. These four references, when considered together, teach all of the elements recited in claims 15, 18, and 20 of this application.
Regarding claim 15, Ellingwood discloses a boiler or water heater (water boiler, col. 5 lines 42) comprising: a shell (24, 26) encompassing an inner series of heat exchange tubes (12) and an outer series of heat exchange tubes (14, Figs. 1 – 5); a waterway primary outlet, the inner series of heat exchange tubes opening into the waterway primary outlet (see annotated Fig. 2, above); a waterway (“undivided waterway” 46 in annotated Fig. 10, above) separate from the waterway crossover section (“divided crossover area” 42 in annotated Fig. 10, separated by the “retainer”) and the waterway primary outlet (annotated Fig. 10, above), the waterway providing a fluid flow path between the waterway crossover section and the waterway primary outlet (annotated Fig. 10, above); a header (16) at an upper end of the shell (24, 26, Fig. 1), a retainer (see annotated Fig. 10, above), the waterway crossover section, the waterway and the retainer all within the header (16, Figs. 10 and 11), the retainer being a barrier separating the waterway crossover section from the waterway (annotated Fig. 10, above). Ellingwood does not explicitly disclose a system for providing a unique fluid flow throughout the inner series of heat exchange tubes and/or the outer series of heat exchange tubes, the system including a waterway crossover section comprising a plurality of crossovers for receiving fluid from a first heat exchange tube and redirecting the fluid to a second heat exchange tube; the waterway primary outlet comprising a plurality of supports alternately positioned between a plurality of through holes, a plurality of barriers engaging the plurality of supports; and the header comprising the system for providing the unique fluid flow; the retainer being perforated to create the fluid flow path between the waterway crossover section and the waterway primary outlet.
Neff teaches a system for providing a unique fluid flow throughout the inner series of heat exchange tubes and/or the outer series of heat exchange tubes (Fig. 1), the system including a waterway crossover section (between 32 and 12 in Fig. 1) comprising a plurality of crossovers (20) for receiving fluid from a first heat exchange tube (left tube 18) and redirecting the fluid to a second heat exchange tube (right tube 18 in Fig. 1, the configuration of Fig. 1 shows the crossovers 20 can be secured to any adjacent tubes 18 to make a unique fluid flow); the header comprising the system for providing the unique fluid flow (functional limitation that Ellingwood as modified by Neff performs). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by adding the crossovers as taught by Neff in order to have precise control over individual heat exchanger tubes so that the heat exchanger assembly has the precise heat exchange characteristics desired by the operator. Neff does not explicitly teach the waterway primary outlet comprising a plurality of supports alternately positioned between a plurality of through holes, a plurality of barriers engaging the plurality of supports; and the retainer being perforated to create the fluid flow path between the waterway crossover section and the waterway primary outlet.
Chirico teaches the waterway primary outlet (at least one of the regions inside the upper part of the header 21 including the tube sheet 17 in Fig. 1) comprising a plurality of supports (37) alternately positioned between a plurality of through holes (unnumbered holes in tube sheet 17 over the tubes 14, Fig. 2), a plurality of barriers (35) engaging the plurality of supports (37). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the 
Horiuchi teaches the retainer (42) being perforated (with apertures 42a in Fig. 3) to create the fluid flow path between the waterway crossover section (beneath the plate 42 in Fig. 3) and the waterway primary outlet (12a, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood to have the perforated retainer as taught by Horiuchi in order to allow fluid from the tubes to flow toward the outlet and encounter resistance such that the flow rate is slowed and temperature gradients in the waterway are reduced, thereby reducing hot spots in the heat exchanger.
Regarding claim 18, Ellingwood further discloses the waterway primary outlet (annotated Fig. 10) is juxtaposed between the inner series of tubes (which would be under 46 when assembled) and the retainer (annotated Fig. 10).
Regarding claim 20, Ellingwood further discloses the waterway primary outlet (annotated Fig. 10, above) is configured to receive fluid from a first tube of the inner series of tubes (12, the first tube being on one side of the unnumbered crossover to the left of the waterway primary outlet in the waterway 46 in annotated Fig. 10 and supply fluid to a second tube of the inner series of tubes (the second tube would be on the other side of the unnumbered crossover in annotated Fig. 10).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ellingwood as modified by Neff, Chirico, and Horiuchi as applied to claim 15 above, and further in view of Fortino. These five references, when considered together, teach all of the elements recited in claim 21 of this application. Ellingwood as modified by Neff, Chirico, and Horiuchi as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 21 of this application further discloses a lower header, the lower header comprising: a lower cover comprising an inlet through hole and half-toroidal shape, a waterway primary inlet comprising a plurality of waterway primary inlet through holes. Ellingwood further discloses a lower header (18, 22, and associate structure, Figs. 7, 12, and 17), the lower header comprising: a lower cover (18) comprising an inlet through hole (unnumbered through hole in the middle of cover 18), a waterway primary inlet comprising a plurality of waterway primary inlet through holes (38 and 39 in tube sheet 22, Fig. 17). Ellingwood does not explicitly disclose the lower cover comprising a half-toroidal shape.
Fortino teaches lower cover (header 70 having cover 80) comprising a half-toroidal shape (shown as half-toroidal in Fig. 5, para. [0049]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ellingwood by modifying the cover to have a half toroidal configuration as taught by Fortino compared to the substantially orthogonal configuration of Ellingwood in order to be able to withstand the same amount of pressure with less material, thereby saving manufacturing costs.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: if the cylindrical retainer disclosed by Ellingwood were modified to be planar as recited by claim 24 then Ellingwood would no longer be capable of performing the functions recited in claim 1, and the modification would render the Ellingwood reference inoperable for its intended purpose. MPEP 2143.01, V.

Response to Arguments
Applicant's arguments filed 4/2/21 have been fully considered but they are not persuasive. Applicant argues on page 7 of the Remarks that claim 1 includes features that are not disclosed in the applied references. Applicant only makes arguments related to the last feature, the retainer, since the Office applied the Ellingwood reference as modified by Horiuchi in order to make the case of prima facie obviousness for the retainer. In particular, on pages 8 – 10, Applicant argues that modifying the retainer of Ellingwood with the perforations taught by Horiuchi “would defeat the purpose of the header” of Ellingwood and “bypass the intended fluid flow path of Ellingwood.” The Office construes Applicant’s argument as the proposed modification rendering the prior art unsatisfactory for its intended purpose. MPEP 2143.01, V.
In response, the Office respectfully disagrees, and maintains the rejection for the reasons set forth above and for those that follow. The Office provided reasons for making the claimed combination in ¶15 of the non-final rejection of 1/6/21, which corresponds to ¶9 above. The reason stated for modifying the retainer of Ellingwood to add the perforations of Horiuchi was to allow “fluid from the tubes to flow toward the outlet and encounter resistance such that the flow rate is slowed and temperature gradients in the waterway are reduced, thereby reducing hot spots in the heat exchanger.” An additional reason is to provide a safety flow path through the retainer at the top of the heat exchanger that would prevent an over-pressure situation in the event that the bottom ends of the tubes become clogged with rust or scale that is common with boiler heat exchangers over time. 
The Office notes that Applicant has not identified any errors in the Office’s rationale that it provided for making the proposed combination in ¶15 of the non-final rejection of 1/6/21. Nor has Applicant provided any evidence that having any perforations in the retainer of Ellingwood would make the header unsatisfactory for its intended purpose of operating as a header for a heat exchanger. Therefore, Applicant’s arguments are insufficient to overcome the prima facie case of obviousness of claim 1 in the non-final action of 1/6/21. 
Applicant asserts on page 10 of the Remarks that its arguments related to claim 1 apply also to independent claims 15 and 23. In response, the Office also relies on its response to claim 1 above. As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746